     1
     Z'                                                                     FILED      GnS~RT
                                                                              r'c7P1fT
                                                                                    '. _    l
                                                                   Ci ~K,LLS.
     3                                                              _.
                                                                         ~N _ 9 ~"~Q ,
     4
                                                                                    -„'iOF   ~ ~~--UTY
     5                                                            GF7 ~ ~'`~~ n ~    nr l


     6
     7
     8                               UNITED STATES DISTRICT.COURT
     9                             CENTRAL DISTRICT OF CALIFORNIA

              TED STATES OF AMERICA                         Case No.:
 11
                                  Plaintiff,                ORDER OF DETENTION PENDING
 12                                                         FURTHER REVOCATION
                         v.                                 PROCEEDINGS
 13                                                                               2.1~a)~6)~ 18
                                                            UFS~C~.§~3143(a)(1.~~
14
15
              ~. -~a-~
                  l [CiA1             ~` ~1'' u`'~~t.
                                     Defendant.

16              The defendant having been arrested in this District pursuant to a warrant
17 i ued by the United States District Court for the ~~'~- ~                                  District of
18            ~i~~'r►~ for alleged violations) of the terms and conditions of probation
19        o supervised release; and
20              Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 P cedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22           (~    The defendant has not met his/her burden of establishing by clear and
23                 convincing evidence that he/she is not likely to flee if released under 18
24                 U.S.C. § 3142(b) or (c). This finding is based on the following:
25                 (~         information in the Pretrial Services Report and Recommendation
26                 (~         information in the violation petition and reports)
27                 (~)        the defendant's nonobjection to detention at this time
2S                 ()       other:               _                        _                  _           —_


                                                        1
     1            and/ or
 2 B.(~           The defendant has not met his/her burden of establishing by clear and
 3               convincing evidence that he/she is not likely to pose a danger to the
 4               safety of any other person or the community if released under 18 U.S.C.
 5                 3142(b) or (c). This finding is based on the following:
 6              (~)     information in the Pretrial Services Report and Recommendation
 7              (~     information in the violation petition and reports)
 8              (~      the defendant's nonobjection to detention at this time
 9              () other:
10
11       IT THEREFORE IS ORDERED that the defendant be detained pending the further
12~ revocation proceedings.
13
14 Dated: JG,,,t J ~.-~ ~ ~ 2~~~                                                 _
15                                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
